[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
On March 28, 2002, the plaintiff Patricia A. Wright-Khan was heard on her combined Motion to Enjoin, Motion to Dismiss and Motion to Strike (see pleading #222 in the court file). All parties were present and were heard on said motions which were directed at orders of this court dated November 7, 2001. Those orders were entered following a contested hewing before this court on November 7, 2001.
Custody and visitation issues were properly before this court during that hearing pursuant to plaintiffs Motion #176 for Modification of Custody and this court's Order #180 which referred the parties to Family Relations for evaluation on the issues of custody and visitation. The Family Relations report was completed on May 31, 2001. During said CT Page 4110 hearing the Family Relations report was properly admitted into evidence pursuant to § 25-60 (c) of the Connecticut Practice Book.
Following a careful review of its decision and orders on November 7, 2001, this court finds no merit to plaintiffs motions and therefore denies her Motions to Enjoin, Dismiss and Strike.
  ___________________ James G. Kenefick, Jr., Judge